DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10, 21-26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2006/0213136 to Lin.
Regarding claim 1, Lin discloses a tie comprising a connector (fig. 2: 1) including a building component connector (11 and 12) and a rigid rod connector (fig. 2: 18 and bottom 2, fig. 1), coupled to the building connector, the connector having first and second back flanges (11 and 12), free of direct connection to one another (see gap shown in fig. 2 between walls 11 and 12), a washer (upper plate portion 19, fig. 2) arranged to engage the connector, the washer including two back flange braces (fig. 9: 26, 24) arranged to inhibit the back flanges from moving relative to each other.
Regarding claim 2, the back flange braces inhibit the back flanges from rotating relative to one another.
Regarding claims 3 and 4, the back flange braces are two (26, 24) and spaced apart from each other.
Regarding claim 5, the connector has a first and second rib (22, 23) extending from the back flanges to engage the back flange braces.
Regarding claim 7, the back flanges have notches (28) and the washer includes projections (at ends of 18) to be received by the notches to inhibit movement of the back flanges.
Regarding claim 8, the washer includes an upper flange (fig. 2: upper 28) configured to overlie the rod connector and a lower flange (fig. 2: lower 28) inherently capable of underlying a rod connector.
Regarding claim 9, a rigid rod is disclosed (anchor bolt 33, fig. 13).
Regarding claim 10, a hold down (fig. 13: 34) is disclosed for attaching to the rigid rod.
Regarding claim 21, the back flange braces are arranged to inhibit the first and second back flanges from moving away from each other.
Regarding claim 22, the ribs interconnect with the back flanges (fig. 9: 26, 23, 22, 24).
Regarding claim 23, the rigid rod connector may inherently form a moment couple with the rod.
Regarding claims 24, 25 and 26, the rigid rod connector may inherently connect to a rod at least to two rod locations, along the rod length, when the building component experiences uplift forces.  The applicant should note that the rod is not positively claimed and therefore only the tie is being examined.
Regarding claim 28, the back flange braces inherently inhibit the back flanges from moving as they are rigid metal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2006/0213136 to Lin.
Regarding claim 6, the back flange braces do not have a slot for receiving the ribs, but the ribs have a slot for the back flange braces (fig. 2: see 18 fitted within slot of 28).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the slot and ribs because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  Using a slotted brace with a non slotted rib (as a reversal in connection shapes) would have been an obvious design choice since both structures are disclosed and usable together.  This would have been an obvious design choice.
Regarding claim 29, the back flange braces of Lin (26, 24) are shown in the figures as being level, horizontally, with each other.  However, one being above the other is a relative configuration when the tie connector assembly, in its entirety, is position in a non-vertical manner.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the positioning of the assembly is an obvious design choice based upon the intended function of the structure of the building it is to be used with.  The assembly of Lin may function in configurations other than vertical.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2006/0213136 to Lin in view of U.S. Patent Publication No. US 2009/0113839 to Carr.
Regarding claim 27, Lin does not disclose the rod connector having a generally cylindrical tube defining a passage for a rod.  Carr discloses a connector having such structure (Carr fig. 8: 19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin by using such a structure disclosed by Carr in order to strengthen the tie by reinforcing the contact area with the rod.

Claim Objections
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the limitations of claims 1 and 8 combined with the structure claimed in claim 30.


Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are moot under new grounds of rejections necessitated by the applicant’s amendment.  Regarding the back flanges as not directly connected together, Lin shows the back flanges (11, 12) as not directly connected above portion 10.  Below 10 is not construed as part of these back flanges.  Regarding the rigid rod connector and washer, the recent claim amendment has necessitated a change in the above rejection.  However, it can be seen that the various components of component 18 of Lin may be construed as different structure.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633